
	
		I
		111th CONGRESS
		2d Session
		H. R. 5806
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2010
			Ms. Pingree of Maine
			 (for herself, Ms. Kilroy,
			 Mr. Van Hollen,
			 Mr. Neal of Massachusetts,
			 Ms. Lee of California,
			 Mr. Blumenauer,
			 Mr. Luján,
			 Mr. Polis of Colorado,
			 Mr. Clay, and
			 Mr. Courtney) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the Richard B. Russell National School Lunch Act
		  to create a local food credit program.
	
	
		1.Short titleThis Act may be cited as the
			 Eat Local Foods Act.
		2.Local Food Credit
			 ProgramSection 6(c) of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1755(c)) is amended by
			 adding at the end the following:
			
				(3)Local Food
				Credit program
					(A)Establishment of
				programBeginning with the school year ending in 2013, the
				Secretary shall establish and carry out a program under which the Secretary,
				not later than the beginning of each school year, shall provide a grant to each
				participating State agency to provide to each participating school food
				authority under the jurisdiction of the State agency, local food credits in an
				amount equal to not more than 10 percent of the total value of the commodity
				assistance (or cash payments in lieu thereof) that the authority would be
				eligible to receive under paragraph (2) for such school year, in lieu of such
				amount of commodity assistance (or cash payments in lieu thereof).
					(B)Requirements for
				participating school food authoritiesEach participating school food authority
				shall—
						(i)use the local food
				credit received under this paragraph to purchase local foods to be served under
				the school lunch program in schools under the jurisdiction of the
				authority;
						(ii)keep records of purchases made with such
				assistance; and
						(iii)provide such
				records to the Secretary in such manner and such form as established by the
				Secretary.
						(C)Authorized use
				of fundsA participating
				school food authority may use up to 10 percent of the local food credit
				received under this paragraph for a school year to purchase local foods to be
				served under the school lunch program during the following school year.
					(D)Minimum
				Commodity PurchasesThe
				amount of a grant made under this paragraph for a school year shall count
				towards the Secretary’s commodity assistance or commodity requirements under
				subsection (e) for such school year.
					(E)DefinitionsFor purposes of this paragraph:
						(i)Local
				foodsThe term local foods means has the meaning
				given the term locally or regionally produced agricultural food
				products in section 310B(g)(9)(A) of the Consolidated Farm and Rural
				Development Act (7 U.S.C. 1932(g)(A)).
						(ii)Local food
				creditThe term local
				food credits means cash, letters of credit, or another form of
				assistance, determined by the Secretary.
						(iii)Participating
				school food authorityThe term participating school food
				authority means a school food authority that—
							(I)participates in
				the school lunch program under this Act; and
							(II)elects to
				participate in the local food credit program under this paragraph.
							(iv)Participating
				State agencyThe term participating State agency
				means a State agency that—
							(I)participates in
				the school lunch program under this Act; and
							(II)elects to
				participate in the local food credit program under this
				paragraph.
							.
		
